By the Court:
1. The contract authorized by section 4022, Revised Statutes, for the admission of pupils from one district to the school of another, is an express contract, to be made between the boards of education of the two districts.
2. The attendance of such pupils in the school of such other district, without objection b}r either board, creates no liability against the board in whose district such pupils reside.
3. Said section of the statute provides that the board of education may contract for the admission of such pupils, “ on such terms as may be agreed upon by such boards.” This evidently means an express agreement, evidenced by action of the board, and not a mere silent acquiescence.

Judgment affirmed. ■